 

Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between
Robert Brooke (“Executive”) and Vitality Biopharma, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

 

RECITALS

 

WHEREAS, Executive was employed by the Company;

 

WHEREAS, on January 31, 2012, Company and Executive signed an Executive
Employment Agreement (the “Employment Agreement) and Executive signed a
Proprietary Information and Inventions Agreement, attached hereto as Exhibit A
(the “Proprietary Information Agreement”);

 

WHEREAS, the Executive’s employment with the Company terminated effective May 8,
2019 (the “Termination Date”) including resignation from any and all positions
he held as a director, officer and employee of all subsidiaries and affiliates,
both domestic and foreign, of the Company (such resignation including a
resignation from any and all committees, benefit plans, or other fiduciary
positions within or related to any of the foregoing entities); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

 

COVENANTS

 

1. Consideration.

 

a. Payment. The Company agrees to pay Executive a total of One-Hundred and
Twelve Thousand and Five Hundred Dollars ($112,500), at the rate of Eighteen
Thousand Seven Hundred Fifty Dollars ($18,750) per month, less applicable
withholding, for six (6) months from the first regular payroll date following
the Effective Date, in accordance with the Company’s regular payroll practices.

 

b. COBRA. The Company shall reimburse Executive for the payments Executive makes
for COBRA coverage for a period of twelve (12) months, or until Executive has
secured other employment that offers healthcare insurance, whichever occurs
first, provided Executive timely elects and pays for continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA. COBRA
reimbursements shall be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy, provided that Executive submits
documentation to the Company substantiating his payments for COBRA coverage.

 

Page 1 of 12

 

 

c. Resignation. The Company shall process the termination of Executive’s
employment as a resignation, and shall represent that Executive resigned from
his employment to any potential future employer who contacts the Company’s human
resources department and requests confirmation of this information.

 

2. Stock and Options. Executive acknowledges that as of the Termination Date,
Executive will have vested in 610,585 shares of restricted common stock granted
on July 2016 and December 2017, and 480,000 options granted on July 2016 and
December 2017. There are currently 25,000 options granted on December 2017 that
are unvested. The exercise of Executive’s vested options shall continue to be
governed by the terms and conditions of the Company’s option plan, and any other
applicable agreement. The Executive’s unvested options will expire as of the
Termination Date.

 

3. Benefits. Executive’s health insurance benefits shall cease on the last day
of May 2019, subject to Executive’s right to continue his health insurance under
COBRA. Executive’s participation in all benefits and incidents of employment,
including, but not limited to, vesting in stock options, and the accrual of
bonuses, vacation, and paid time off, ceased as of the Termination Date.

 

4. Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Executive.

 

5. Indemnity. The Company agrees to indemnify, in accordance with its Bylaws,
Articles of Incorporation and applicable Nevada law, Executive if he is or
becomes a party or is threatened to be made a party to any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative (including, without limitation, an action by or in the right of
the Company) by reason of the fact that Executive is or was a director, officer,
employee, agent or fiduciary of the Company (and the Company may indemnify
Executive by reason of the fact that he was an agent of the Company, or was
serving at the express written request of the Company as a director, trustee,
member, manager, officer, or agent of another limited liability company,
corporation, partnership, joint venture, trust or other enterprise), against any
liabilities, expenses (including reasonable attorneys’ fees and expenses and any
other costs and expenses incurred in connection with defending such action, suit
or proceeding), judgments, fines and amounts paid in settlement actually and
reasonably incurred by Executive in connection with such action, suit or
proceeding and Executive acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interest of Company, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
his conduct was unlawful. Within any directors and officers insurance policies,
including any tail coverage policies, Company agrees to include coverage for all
former officers and directors of the Company. Notwithstanding the foregoing, no
expenses for which indemnity shall be sought under this Agreement, other than
those in respect of judgments and verdicts actually rendered, shall be incurred
without the prior consent of the Company, and the Company must approve the
selection of independent counsel of Executive and such counsel’s billings and
expenses. Executive will promptly notify the Company of any threatened, pending
or completed action, suit or proceeding against Executive which could reasonably
be expected to give rise to a right by Executive to be indemnified under this
Agreement. The Company shall not be liable to indemnify Executive under this
Agreement for any amounts paid in settlement of any action, suit or proceeding
without the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed.

 

Page 2 of 12

 

 

Notwithstanding anything to the contrary in the foregoing, the Company shall not
be obligated under this Agreement to make any indemnity in connection with any
claim made against Executive: (a) for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended, or similar provisions of state statutory law or common law,
(b) which a final adjudication establishes that Indemnitee’s acts or omissions
involved intentional misconduct, fraud or a knowing violation of the law and was
material to the cause of action, including, without limitation, a final judgment
or other final adjudication that Indemnitee defrauded or stole from the Company
or converted to his own personal use and benefit business or properties of the
Company or was otherwise knowingly dishonest or (c) in connection with any
proceeding (or any part of any proceeding) initiated by Executive, including any
proceeding (or any part of any proceeding) initiated by Executive against the
Company or its directors, officers, employees or other indemnitees, unless (i)
the Company authorized the proceeding (or any part of any proceeding) prior to
its initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.

 

6. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:

 

a. any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

 

b. any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

Page 3 of 12

 

 

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control
and Reform Act; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; and the California Fair Employment and
Housing Act;

 

e. any and all claims for violation of the federal or any state constitution;

 

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

 

h. any and all claims for attorneys’ fees and costs.

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.

 

Executive further agrees, except to enforce the terms of the Agreement and
subject to the rights enumerated in Paragraph 7, to waive any right to recover
front pay, back pay, liquidated damages, punitive damages, compensatory damages,
and attorneys’ fees in any suit, complaint, charge, or other proceeding filed by
Executive or anyone else on Executive’s behalf with respect to the
above-released claims.

 

Page 4 of 12

 

 

7. Protected Rights. Notwithstanding the above, by signing this agreement,
Executive does not release and discharge: (a) any vested right that the
Executive may have under the terms of any profit-sharing, retirement, or similar
employee welfare benefit plan administrated by the Company; (b) any claims that
are not permitted to be waived or released under applicable law, including but
not limited to, the right to file a charge with or participate in an
investigation by the EEOC, claims for workers’ compensation, and claims for
unemployment compensation; (c) any claim for breach of this Agreement or to
challenge its validity under the Age Discrimination in Employment Act (“ADEA”);
and (d) any claims arising after the date on which Executive signs this
Agreement. Nor is this Agreement intended in any way to limit Executive’s right
or ability to: (a) bring a lawsuit against the Company to enforce the Company’s
obligations under this Agreement; (b) make any disclosure of information
required by law; (c) report a possible violation of any federal law or
regulation to any government agency or entity including but not limited to the
EEOC, the National Labor Relations Board (“NLRB”), the Department of Justice
(“DOJ”), the Securities and Exchange Commission (“SEC”), Congress, and any
agency Inspector General, or making disclosures that are protected under the
whistleblower provisions of any law; (d) initiate, provide information to,
testify at, participate, or otherwise assist, in any investigation or proceeding
brought by any federal regulatory or law enforcement agency or legislative body,
such as the EEOC and SEC, any self-regulatory organization, or the Company’s
legal, compliance, or human resources officers relating to an alleged violation
of any federal, state, or municipal law; or (E) respond to any inquiry from such
authority, including an inquiry about the existence of this agreement or its
underlying facts. This agreement does not require you to notify the Company of
any such communications or inquiry described in this Section of the agreement.

 

8. No Pending Claims or Assignments. Executive represents and warrants that
there are no claims, charges, lawsuits, or any similar matters of any kind filed
by his or on his behalf or for his benefit currently pending against the Company
or the Releasees, or any of them, in any forum whatsoever, including, without
limitation, in any state or federal court, or before any federal, state, or
local administrative agency, board or governing body. Executive also represents
and warrants that there has been no assignment or other transfer of any interest
in any claim he may have against the Company or any Releasee, and Executive
agrees to indemnify and hold them and each of them, harmless from any liability,
claims, demands, damages, costs, expenses, and attorneys’ fees incurred by them
or any of them, as a result of any person asserting any such assignment or
transfer. This indemnity shall not require payment as a condition precedent to
recover by the Company or any Releasee against Executive under this indemnity.

 

9. California Civil Code Section 1542. Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

 

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

 

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

Page 5 of 12

 

 

10. No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

 

11. Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company, and Executive hereby waives any right, or alleged right, of
employment or re-employment with the Company. Executive further agrees not to
apply for employment with the Company and not otherwise pursue an independent
contractor or vendor relationship with the Company.

 

12. Confidentiality. Executive agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Executive may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Executive’s attorney(s), and
Executive’s accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Executive agrees that he will
not publicize, directly or indirectly, any Separation Information.

 

13. Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of the Proprietary
Information Agreement, specifically including the provisions therein regarding
nondisclosure of the Company’s trade secrets and confidential and proprietary
information, and nonsolicitation of Company employees. Executive’s signature
below constitutes his certification under penalty of perjury that he will return
within six (6) calendar days all documents and other items provided to Executive
by the Company, developed or obtained by Executive in connection with his
employment with the Company, or otherwise belonging to the Company.

 

Executive agrees at all times hereafter to hold in the strictest confidence, and
not to use or disclose to any person or entity, any Confidential Information of
the Company. Executive understands that “Confidential Information” means any
Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
customer lists and customers (including, but not limited to, customers of the
Company on whom Executive has called or with whom he became acquainted during
the term of his employment), markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances, or other business information
disclosed to Executive by the Company either directly or indirectly, in writing,
orally, or by drawings or observation of parts or equipment. Executive further
understands that Confidential Information does not include any of the foregoing
items that have become publicly known and made generally available through no
wrongful act of Executive’s or of others who were under confidentiality
obligations as to the item or items involved or improvements or new versions
thereof. Executive hereby grants consent to notification by the Company to any
new employer about Executive’s obligations under this paragraph. Executive
represents that he has not to date misused or disclosed Confidential Information
to any unauthorized party.

 

Page 6 of 12

 

 

14. No Cooperation. Executive agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so. Executive agrees both to immediately
notify the Company upon receipt of any such subpoena or court order, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or other court order. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Executive shall state no
more than that he/she cannot provide counsel or assistance.

 

15. Mutual Nondisparagement. Executive agrees to refrain from any disparaging
statements about the Company or any of the other Releasees including, without
limitation, the business, products, intellectual property, financial standing,
future, or employment/compensation/benefit practices of the Company. The Company
agrees to refrain from any disparaging statements about Executive. Executive
understands that the Company’s obligations under this paragraph extend only to
the Company’s current executive officers and members of its Board of Directors
and only for so long as each officer or member is an employee or Director of the
Company.

 

16. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Executive acknowledges and agrees that any material breach of this
Agreement or of any provision of the Proprietary Information Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Executive under this Agreement and to obtain damages,
except as provided by law. The Company agrees that failure to make any scheduled
payment or reimbursement within thirty (30) days of the date it was scheduled or
filed for reimbursement shall be deemed a material breach of the Agreement.

 

17. No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

 

18. Nonsolicitation. Executive agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Executive shall not
directly solicit any of the Company’s employees to leave their employment at the
Company. For avoidance of doubt, Executive shall be permitted to work with and
solicit any part-time Company employee to work with him, however Executive shall
not directly solicit any of the Company’s part-time or full-time employees to
leave their employment at the Company.

 

19. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

 

Page 7 of 12

 

 

20. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN ORANGE COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

21. Section 409A. It is intended that this Agreement comply with, or be exempt
from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A. Each payment and benefit to be paid
or provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. The
Company and Executive will work together in good faith to consider either (i)
amendments to this Agreement; or (ii) revisions to this Agreement with respect
to the payment of any awards, which are necessary or appropriate to avoid
imposition of any additional tax or income recognition prior to the actual
payment to Executive under Section 409A. In no event will the Company reimburse
Executive for any taxes that may be imposed on Executive as a result of Section
409A.

 

Page 8 of 12

 

 

22. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

23. No Representations. Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

 

24. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

25. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.

 

26. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Proprietary Information Agreement and stock and option
agreements referenced in Paragraph 2, except as modified herein.

 

27. No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company.

 

28. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of California.

 

29. Effective Date. Executive understands that this Agreement shall be null and
void if not executed by him within seven (7) days. Each Party has seven (7) days
after that Party signs this Agreement to revoke it. This Agreement will become
effective on the date it has been signed by both Parties (the “Effective Date”).

 

30. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

 

Page 9 of 12

 

 

31. Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:

 

  (a) he has read this Agreement;         (b) he has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
his own choice or has elected not to retain legal counsel;         (c) he
understands the terms and consequences of this Agreement and of the releases it
contains; and         (d) he is fully aware of the legal and binding effect of
this Agreement.

 

Page 10 of 12

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

  Robert Brooke, an individual       Dated: May 8, 2019   /s/ Robert Brooke    
Robert Brooke         Vitality Biopharma, Inc.       Dated: May 8, 2019 By: /s/
Michael Cavanaugh     Michael Cavanaugh     Interim Chief Executive Officer

 

Page 11 of 12

 

 

Exhibit A

 

Proprietary Information and Inventions Agreement

 

Page 12 of 12

 

 

STEVIA FIRST CORPORATION

 

PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

 

In consideration of my employment or continued employment by Stevia First
Corporation (the “Company”), and the compensation now and hereafter paid to me,
I hereby agree as follows:

 

1. RECOGNITION OF COMPANY’S RIGHTS; NONDISCLOSURE. At all times during the term
of my employment and thereafter, I will hold in strictest confidence and will
not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I hereby assign to the Company
any rights I may have or acquire in such Proprietary Information and recognize
that all Proprietary Information shall be the sole property of the Company and
its assigns and the Company and its assigns shall be the sole owner of all trade
secret rights, patent rights, copyrights, mask work rights and all other rights
throughout the world (collectively, “Proprietary Rights”) in connection
therewith.

 

The term “Proprietary Information” shall mean trade secrets, confidential
knowledge, data or any other proprietary information of the Company. By way of
illustration but not limitation, “Proprietary Information” includes (a) trade
secrets, inventions, mask works, ideas, processes, formulas, source and object
codes, data, programs, other works of authorship, know-how, improvements,
discoveries, developments, designs and techniques (hereinafter collectively
referred to as “Inventions”); and (b) information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and information regarding the skills and compensation of other
employees of the Company.

 

2. THIRD PARTY INFORMATION. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose (to anyone other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

 

3. ASSIGNMENT OF INVENTIONS.

 

(A) ASSIGNMENT. I hereby assign to the Company all my right, title and interest
in and to any and all Inventions (and all Proprietary Rights with respect
thereto) whether or not patentable or registrable under copyright or similar
statutes, made or conceived or reduced to practice or learned by me, either
alone or jointly with others, during the period of my employment with the
Company which are related to or useful in the business of the Company or result
from tasks assigned to me by the Company or result from the use of premises
leased, owned or contracted for by the Company. Inventions assigned to or as
directed by the Company by this paragraph 3 are hereinafter referred to as
“Company Inventions.”

 

(B) GOVERNMENT. I also assign to or as directed by the Company all my right,
title and interest in and to any and all Inventions, full title to which is
required to be in the United States by a contract between the Company and the
United States or any of its agencies.

 

(C) WORKS FOR HIRE. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” as that term
is defined in the United States Copyright Act (17 U.S.C., Section 101).

 

4. ENFORCEMENT OF PROPRIETARY RIGHTS. I will assist the Company in every proper
way to obtain and from time to time enforce United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

 

 

 

 

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

 

5. OBLIGATION TO KEEP COMPANY INFORMED. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under Section 2870; and I will at
that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not
disclose to third parties without my consent any proprietary information
disclosed in writing to the Company pursuant to this Agreement relating to
Inventions that qualify fully for protection under the provisions of Section
2870. I will preserve the confidentiality of any Invention that does not fully
qualify for protection under Section 2870.

 

I agree to keep and maintain adequate and current records (in the form of notes,
sketches, drawings and in any other form that may be required by the Company) of
all Proprietary Information developed by me and all Inventions made by me during
the period of my employment at the Company, which records shall be available to
and remain the sole property of the Company at all times.

 

6. PRIOR INVENTIONS. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit A attached hereto a complete list of all Inventions that I
have, alone or jointly with others, conceived, developed or reduced to practice
or caused to be conceived, developed or reduced to practice prior to the
commencement of my employment with the Company, that I consider to be my
property or the property of third parties and that I wish to have excluded from
the scope of this Agreement. If disclosure of any such Invention on Exhibit A
would cause me to violate any prior confidentiality agreement, I understand that
I am not to list such Inventions in Exhibit A but am to inform the Company that
all such Inventions have not been listed for that reason.

 

7. ADDITIONAL ACTIVITIES. I agree that during the period of my employment by the
Company I will not, without the Company’s express written consent, engage in any
employment or business activity other than for the Company. I agree further that
for the period of my employment by the Company and for one (1) year after the
date of termination of my employment by the Company I will not (i) induce any
employee of the Company to leave the employ of the Company or (ii) solicit the
business of any client or customer of the Company (other than on behalf of the
Company). Nothing in this Paragraph 7 shall restrict my post-employment business
opportunities that would violate the provision of California Business &
Professions Code Section 16600. The Company hereby acknowledges that Employee
may serve as founder and executive of Intervene Immune, Inc. during Employee’s
employment with the Company, provided these activities do not interfere or
conflict with Employee’s ability to successfully perform his duties and
responsibilities on behalf of the Company.

 

8. NO IMPROPER USE OF MATERIALS. During my employment by the Company I will not
improperly use or disclose any confidential information or trade secrets, if
any, of any former employer or any other person to whom I have an obligation of
confidentiality, and I will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom I have an obligation of confidentiality unless consented to
in writing by that former employer or person. I will use in the performance of
my duties only information which is generally known and used by persons with
training and experience comparable to my own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company.

 

 

 

 

9. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.

 

10. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination certification for technical and management personnel.

 

11. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

 

12. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three days after the date of mailing.

 

13. GENERAL PROVISIONS.

 

(A) GOVERNING LAW. This Agreement shall be governed by the laws of the State of
California as those laws are applied to contracts entered into and to be
performed entirely in California by California residents.

 

(B) ENTIRE AGREEMENT. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement. As used in this Agreement, the
period of my employment includes any time during which I may be retained by the
Company as a consultant.

 

14 SEVERABILITY. If one or more of the provisions in this Agreement are deemed
unenforceable by law, then such provision will be deemed stricken from this
Agreement and the remaining provisions will continue in full force and effect.

 

15. SUCCESSORS AND ASSIGNS. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 

16. SURVIVAL. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

 

17. EMPLOYMENT. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause.

 

 

 

 

18. WAIVER. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

 

This Agreement shall be effective as of the first day of my employment with the
Company, namely: January 31, 2012.

 

I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MAKE DURING
MY EMPLOYMENT, AND RESTRICTS MY RIGHT TO DISCLOSE OR USE THE COMPANY’S
CONFIDENTIAL INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT A TO THIS AGREEMENT.

 

Dated: May 8, 2019 /s/ Robert Brooke   Signature       Robert Brooke   Name of
Employee

 

ACCEPTED AND AGREED TO:         STEVIA FIRST CORPORATION                       
  By: /s/ Robert Brooke         Name: Robert Brooke         Title: CEO  

 

 

 

 

EXHIBIT A

 

STEVIA FIRST CORP.

5225 Carlson Rd.

Yuba City, CA 95993

 

Ladies and Gentlemen:

 

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by Stevia First Corporation (the “Company”)
that have been made or conceived or first reduced to practice by me alone or
jointly with others prior to my engagement by the Company:

 

  [___] No inventions or improvements.         [___] See below:

 

  ______________________________________________________          
______________________________________________________          
______________________________________________________  

 

  [___] Due to confidentiality agreements with prior employer, I cannot disclose
certain inventions that would otherwise be included on the above-described list.
        [___] Additional sheets attached.

 

I propose to bring to my employment the following devices, materials and
documents of a former employer or other person to whom I have an obligation of
confidentiality that are not generally available to the public, which materials
and documents may be used in my employment pursuant to the express written
authorization of my former employer or such other person (a copy of which is
attached hereto):

 

  [___] No material.         [___] See below:

 

  ______________________________________________________          
______________________________________________________          
______________________________________________________          
______________________________________________________  

 

  [___] Additional sheets attached.

 

Date:______________, 20___               Very truly yours,              
Employee

 

 

 

 

 

 

 

 

 

 

 

 

